DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 02/15/2022, with respect to the rejections have been fully considered and are persuasive, therefore the rejections of the office action dated 12/15/2021 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with C. Frederick Koenig III (reg. no. 29662) on February 24, 2022.

The application has been amended as follows: 

IN THE CLAIMS (dated 02/15/2022):



“when any one of the first control valve unit and the second control valve unit is at a neutral position to be moved only either the first fork or the second fork” 
has been changed to
--when either the first control valve unit moves only the first fork or the second control valve unit moves only the second fork—

	This amendment was made to remedy an issue pertaining to the added amendment language “a neutral position” as neutral positions are already recited in dependent claims, and to make the language clearer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious the specified fluid flow through various recited flow paths during particular operations such as when either the first control valve unit moves only the first fork or the second control valve unit moves only the second fork, working fluid discharged from the tail port of the first cylinder bypasses the connecting tail flow path line to be discharged through the first tail flow path line, or working fluid discharged from the tail port of the second cylinder bypasses the connecting tail flow path line to be discharged through the second tail flow path line; wherein the connecting tail flow path line having one end connected to the first tail flow path line and an opposite end connected to the second tail flow path line to thereby communicate with the tail ports of both the first and second cylinders, such that the first 
The dependent claims are allowable at least because they depend from allowed independent claim 4.
The closest prior art Berge (US 3184088) fails to disclose nor render obvious bypassing its connecting tail flow path line that connects the tail ports of the first and second cylinders such that the first and second forks are simultaneously moved in the first direction when working fluid is directed to the head port of the first cylinder via the third head flow path line and the first and second forks are simultaneously moved in the second direction when working fluid is directed to the head port of the second cylinder via the fourth head flow path line. There is insufficient rational to modify the prior art to reach the claimed invention of claim 4 absent impermissible hindsight.
Applicant’s remarks states that applicant’s claimed invention effectively controls the forks by the flow of the working fluid passing through the connecting tail flow path line without the check valves in Berge, and applicant’s specification states the exclusion of various structures makes it possible to reduce costs.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lake (US 3692198), Reeves (US 4335992), Petronek (US 10494241), Farmer (US 2795346) all disclose pertinent hydraulic circuits having various valves controlling two forks similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        February 24, 2022